Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 1:18-cv-24934


   CHRISTIE FANTIS, individually and on
   behalf of all others similarly situated,

           Plaintiff,                                             CLASS ACTION

   v.
                                                                  JURY TRIAL DEMAND
   FLYWHEEL SPORTS, INC., a Delaware
   corporation,

           Defendant.


           PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
               TO COMPEL ARBITRATION AND TO STAY PROCEEDINGS
                    AND INCORPORATED MEMORANDUM OF LAW

          Plaintiff Christie Fantis by and through undersigned counsel files this Response in Opposition

  to Defendant Flywheel Sports, Inc.’s (“Flywheel” or “Defendant”) Motion to Compel Arbitration and

  to Stay Proceedings and Incorporated Memorandum of Law [D.E. 12] (the “Motion”) and, in support

  thereof, states as follows:

  I.      INTRODUCTION

          Flywheel’s Motion is a desperate attempt to evade litigating Plaintiff’s claims for violations of

  the Telephone Consumer Protection Act (“TCPA”). Despite never providing its Terms of Service (the

  “TOS”) to Plaintiff, identifying where she could obtain a copy of the TOS, or otherwise making the

  TOS available to Plaintiff, Flywheel still attempts to rely on an arbitration agreement in the TOS’s.

  Defendant’s motion is legally defective, logically flawed, and should be rejected.

          Plaintiff signed up for her Flywheel class using ClassPass, a third-party gym services
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 2 of 13



  aggregator. As a part of this registration process, Plaintiff was allegedly1 required to accept ClassPass’s

  Terms of Use, which did not mention Flywheel by name, the TOS, or Flywheel’s arbitration provision.

  Because Defendant did not otherwise make its TOS available to Plaintiff, it attempts to rely on the

  following vague language buried at the very end of ClassPass’s Terms of Use as a basis for compelling

  arbitration:

          “Your Participation in any Class or service may be subject to addition[al] policies,
          rules or conditions of the applicable Venue and you understand and agree that you
          may not be permitted to reserve or attend classes or services if you do not comply
          with these Terms or the policies of the Venues.”

  See [DE 12 at pg 49] (emphasis added).

          As such, Defendant’s theory for compelling arbitration is based on the idea that when third-

  party ClassPass told Plaintiff that she “may be” subject to additional “policies, rules or conditions”

  of unknown and unnamed third-parties, she was really entering into binding contracts with

  thousands of third-parties, including Flywheel. In other words, Defendant’s theory holds that all

  new ClassPass consumers immediately enter into binding contracts with one million different

  workout studios in “80+ cities,”2 regardless of whether a consumer is given the ability to actually

  review (or even become aware of the existence of) the policies of these third-party studios—a

  clearly absurd result.

          Luckily for Plaintiff and other ClassPass consumers, Defendant’s theory is legally flawed and

  routinely rejected by Courts in this district and elsewhere. Flywheel’s TOS, which included the subject

  arbitration provision, were not sufficiently incorporated by reference in ClassPass’s Terms of Service,

  as there is no express indication of the parties’ intention to be bound by Flywheel’s TOS. Additionally,



  1
    Defendant failed to provide any evidence or sworn testimony demonstrating that Plaintiff
  consented to ClassPass’s terms and conditions.
  2
    See www.classpass.com (Last accessed January 31, 2019) (“use your membership in 80+ cities”
  and “choose from a million workout classes”).


                                                      2
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 3 of 13



  ClassPass’s Terms of Use also fail to sufficiently describe Flywheel’s arbitration provision.3

            Accordingly, Flywheel’s Motion must be denied for several reasons. First, Plaintiff never agreed

  to be bound by Flywheel’s TOS. Second, Plaintiff never saw or agreed to Flywheel’s TOS because

  Flywheel never actually or constructively notified Plaintiff that her use of the ClassPass application

  would subject her to the TOS. Finally, even assuming the Court finds that Plaintiff entered into an

  arbitration agreement with Defendant, the Motion should be denied because Plaintiff’s claims are outside

  the scope of the subject arbitration agreement.

            As such, Plaintiff respectfully requests that the Court deny Defendant’s Motion in its

  entirety.

  II.       FACTUAL BACKGROUND

            Plaintiff registered for a Flywheel class through ClassPass—not through Facebook or with

  Flywheel directly.4 It is undisputed that Plaintiff did not create an account directly with Flywheel

  at any point prior to the beginning of this ligation. Fantis Decl. at Ex. A, ¶ 2, 3, 9-11.5 Indeed,

  Defendant conceded any dispute of this fact in its Motion: “The records for this account show that

  this user signed up for a Flywheel class through the ClassPass website on or around that date,

  November 22, 2017.” Def.’s Mot., Ex. 1 at ¶ 7 (emphasis added).

            Further, it is also a matter of undisputed fact that, during her registration through the

  ClassPass application, Plaintiff was never presented with Flywheel’s terms and conditions. Id. at



  3
   What’s even more striking is the uncontested fact that Flywheel’s TOS were never hyperlinked or
  made viewable to Plaintiff at any point during her ClassPass registration.
  4
   Because it is undisputed that Plaintiff did not use Flywheel’s website or Facebook to register,
  any discussion by Defendant in its Motion about such processes is irrelevant to the Court’s analysis
  of whether Plaintiff agreed to arbitrate her TCPA claims against Defendant.
  5
      The Declaration of Christie Fantis, dated January 30, 2019, is attached hereto as Exhibit A.



                                                       3
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 4 of 13



  Ex. A, ¶ 3. As Flywheel implicitly concedes, because Plaintiff registered through ClassPass,

  Flywheel’s Terms of Service—and most importantly, its purported arbitration provision—were

  never provided or made available to Plaintiff directly, through a hyperlink, or by some other means.

  Further, Plaintiff never visited the Flywheel website or participated in the sign-up process

  identified in Paragraph 4 of the Declaration of Jonathan Williams (attached to Defendant’s Motion

  as Exhibit 1). Id.at Ex. A, ¶ 10. As such, Plaintiff was unaware and had no reason to believe that

  she agreed to Flywheel’s TOS, including the subject arbitration provision. Id. at Ex. A, ¶ 4.

          Then, on November 21, 2018 and November 2018, respectively, after Plaintiff completed

  her registration through ClassPass, Flywheel sent the following violative marketing text messages

  to Plaintiff’s cellular phone:




  Pltf.’s Comp., ¶ 23.

  III.    ARGUMENT

          A.      Legal Standard.

          When reviewing a motion to compel arbitration, the court must consider three primary



                                                   4
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 5 of 13



  factors: (1) whether a valid written agreement to arbitrate exists; (2) whether an arbitrable issue

  existed d; and (3) whether the right to arbitrate was waived. See, e.g., Sims v. Clarendon Nat'l Ins.

  Co., 336 F. Supp. 2d 1311, 1326 (S.D. Fla. 2004).

          A valid agreement to arbitrate exists when “the parties agreed to arbitrate” and “the scope

  of that agreement encompasses the claims at issue.” Holick v. Cellular Sales of N.Y., LLC, 802

  F.3d 391, 394 (2d Cir. 2015) (quotation marks and citations omitted). The Federal Arbitration

  Association’s “pro-arbitration policy only applies to disputes that the parties have agreed to

  arbitrate.’” Mims v. Global Credit & Collection Corp., 803 F. Supp. 2d 1349, 1353 (S.D. Fla.

  2011) (quoting Becker v. Davis, 491 F.3d 1292, 1298 (11th Cir. 2007) (emphasis added).

          “In other words, arbitration of a dispute should only be ordered where the court is satisfied

  that neither the formation of the parties' arbitration agreement nor its enforceability or applicability

  to the dispute is in issue. Where a party contests either or both matters, the court must resolve the

  disagreement.” Solymar Inv., Ltd. v. Banco Santander S.A., 672 F.3d 981, 990 (11th Cir. 2012)

  (citing Granite Rock Co. v. Int'l Brotherhood of Teamsters, 130 S. Ct. 2847, 2855 (2010).

          B.      Plaintiff was not given actual or constructive notice of Flywheel’s alleged
                  arbitration provision and thus never agreed to be bound by its terms.

          Plaintiff registered for a Flywheel class using a third-party gym services aggregator, ClassPass.

  Flywheel’s Terms of Service are not referenced in ClassPass’s Terms of Use or made available by

  ClassPass during the registration process. Thus, it was impossible for Plaintiff to make an informed

  decision about Flywheel’s Terms of Service (if she actually knew they existed) because she was never

  offered the ability to do so. To this end, Flywheel, either directly or through ClassPass, did not provide

  Plaintiff actual or constructive notice that her participation was conditioned on her consenting to

  Flywheel’s terms and conditions, and, as a result, Plaintiff was not on notice of any precondition of

  arbitration.



                                                      5
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 6 of 13



          Because Plaintiff contends that she never consented to the arbitration provision in Flywheel’s

  terms and conditions when he signed up through ClassPass, there is “no ‘clear and unmistakable

  evidence’ that the Parties agreed to arbitrate any dispute” or “the arbitrability of such a dispute.” See

  Herman v. SeaWorld Parks & Entm’t, Inc., No. 8:14-cv-3028-T-35JSS, 2016 U.S. Dist. LEXIS

  181173, at *8 (M.D. Fla. Aug. 26, 2016) (citing Chastain v. Robinson-Humphrey Co., 957 F.2d 851,

  854 (11th Cir. 1992)). The Court must therefore determine the arbitrability of Plaintiff’s TCPA claims

  against Flywheel. Id. at *8-9.

          In doing so, the Court applies the “state law contract principles” of the state in which the

  agreement at issue was allegedly executed. Id. at *9-10. Here, there is no dispute that Florida law applies

  and it is Flywheel’s “burden of establishing an enforceable written agreement to arbitrate.” Palm

  Garden of Healthcare Holdings, LLC v. Haydu, 209 So. 3d 636, 639 (Fla. 5th DCA 2017).

          Under Florida law, since Plaintiff did not have actual notice of Flywheel’s TOS, Flywheel was

  required to explain to Plaintiff that Flywheel intended for Plaintiff “to be bound by” its terms and

  conditions during the actual sign-up process. See Temple Emanu-El v. Tremarco Indus., Inc., 705 So.

  2d 983, 984 (Fla. 4th DCA 1998). The doctrine of incorporation by reference “requires that there must

  be some expression in the incorporating document … of an intention to be bound by the collateral

  document. A mere reference to another document is not sufficient to incorporate that other document

  into a contract, particularly where the incorporating document makes no reference that it is ‘subject to’

  the collateral document.” Kantner v. Boutin, 624 So. 2d 779, 781 (Fla. 4th DCA 1993); cf. Mgmt.

  Comput. Controls, Inc. v. Charles Perry Constr., Inc., 743 So. 2d 627, 631-32 (Fla. 1st DCA 1999)

  (holding that a contract “need not state that it is ‘subject to’ the provisions of the collateral document to

  incorporate its terms,” but “must contain more than a mere reference to the collateral document”).

          Moreover, “[w]hen a contract refers to another document, it must not only refer to the




                                                       6
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 7 of 13



  document, but it must also sufficiently describe the document.” Affinity Internet, Inc., 920 So. 2d at

  1288-89. Florida courts regularly refuse to compel arbitration based on arbitrations provisions in

  agreements that are not sufficiently incorporated by reference because they either: (1) fail to expressly

  indicate the parties’ intention to be bound by the document containing the arbitration provision or (2)

  fail to sufficiently describe it. Here, Flywheel’s arbitration provision is neither referenced nor

  sufficiently described during the ClassPass registration process, and therefore cannot be enforced.

          By way of example, in Temple Emanu-El, the court refused to compel arbitration based on an

  arbitration provision embedded in a warranty where the only reference to the warranty in the parties’

  other agreement stated “11.) Provide Firestone 12 year performance warranty.” Temple Emanu-El, 705

  So. 2d at 983-84 (The “contract does not even state” that it “is ‘subject to’ the Firestone warranty.”);

  see Affinity Internet, 920 So. at 1288-89 (affirming court’s refusal to compel arbitration because “the

  contract contain[ed] no clear language evidencing an intention of the parties to incorporate the terms of

  the collateral document” and holding that “the issue of whether a valid arbitration agreement existed

  was a matter of law.”); see also, e.g., Herman, 2016 U.S. Dist. LEXIS 181173, at *13-14 (holding that

  a “reasonably prudent user” would not have had inquiry notice of website terms and conditions

  containing an arbitration agreement, and denying the defendant’s motion to compel arbitration);6

  Vitacost.com, Inc. v. Mccants, 210 So. 3d 761, 762 (Fla. 4th DCA 2017) (recognizing that “agreements

  have only been enforced when the purchaser has actual knowledge of the terms and conditions, or when

  the hyperlink to the terms and conditions is conspicuous enough to put a reasonably prudent person on

  inquiry notice.”).

          Here, as in Temple Emanu-El, there is no explicit reference to Flywheel’s TOS in ClassPass’s



  6
    After applying the reasonably prudent person standard to deny defendant’s motion to compel
  arbitration, the Herman court ultimately granted class certification. Herman v. SeaWorld Parks &
  Entm’t, Inc., 320 F.R.D. 271 (M.D. Fla. 2017).


                                                     7
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 8 of 13



  Terms of Use, which did not indicate—let alone conspicuously alert Plaintiff—that registering through

  ClassPass’s application would subject her to binding arbitration for TCPA claims against Flywheel.

  What’s more, there is no evidence on the record that Plaintiff ever intended to be bound by such

  conditions, simply because no such evidence exists. Indeed, Plaintiff never viewed, nor was presented

  with the opportunity to view, Flywheel’s TOS upon registration through ClassPass. Defendant does not,

  and cannot, dispute this fact. Fantis Decl. at Ex. A, ¶ 3-6.

          Likewise, in Gustavsson v. Washington Mutual Bank, F.A., the court concluded that the

  parties’ signed agreement “neither identifie[d] or describe[d], nor in any way expresse[d] an intention

  that [the plaintiff] should be bound by a twice removed collateral document referring to arbitration.”

  850 So. 2d 570 (Fla. 4th DCA 2003). Although the parties’ agreement “expressly referred to a place

  to find additional terms [‘reverse side’]” it did not, among other things, “describe the type of terms or

  conditions that [the plaintiff] may find” or “even describe another document, at all.” Id. at 574. The

  situation here is even more egregious because there is no reference to Flywheel’s arbitration provision

  by ClassPass at all. And, the plaintiff “did not sign any document containing language that he

  acknowledged receipt of any other documents.” Id.; see Herman, 2016 U.S. Dist. LEXIS 181173, at

  *16 (“‘where a website makes its terms of use available via a conspicuous hyperlink on every page of

  the website but otherwise provides no notice to users nor prompts them to take any affirmative action

  to demonstrate assent, even close proximity of the hyperlink to relevant buttons users must click on—

  without more—is insufficient to give rise to constructive notice’”); cf. Avatar Props., Inc. v. Greetham,

  27 So. 3d 764, 766 (Fla. 3d DCA 2010) (“It is undisputed that the Greethams not only signed the

  purchase and sale agreement, but that they initialed the provision that incorporated the home warranty

  by reference.”).

          As in Gustavsson, Plaintiff here did not sign any document containing language that she




                                                       8
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 9 of 13



  acknowledged receipt of Flywheel’s TOS, or otherwise take any affirmative action to demonstrate

  assent to Flywheel’s arbitration provision. Therefore, the Court should find that Plaintiff, a reasonably

  prudent person, did not have constructive or actual notice from Flywheel during the ClassPass sign-up

  process that she was required to consent to Flywheel’s arbitration agreement in order to utilize in

  ClassPass.

          The cases cited by Defendant do not compel a different outcome, and, in fact, support Plaintiff.

  In Greenberg v. Doctors Associates, Inc., a case heavily relied on by Defendant, the plaintiff was

  directed to the exact location of the subject contract and presented with the opportunity to inspect the

  contract. 2018 U.S. Dist. LEXIS 177276, at *3 (S.D. Fla. Aug. 29, 2018) (“Plaintiff also admits

  that the Subway offer contained a “disclaimer” stating that Terms and Conditions “would be found

  at subway.com/subwayroot/TermsOfUse.aspx .”). Here, unlike in Greenberg¸ the contract

  Defendant relies on was never provided to Plaintiff nor was Plaintiff pointed to a location where

  the contract could be found. In fact, the opposite is true. The agreement Plaintiff allegedly was

  shown by ClassPass states that she “may be subject to addition[al] policies, rules or conditions”

  by an unknown number of unnamed third party’s. [DE 12 at pg 49].

          Likewise, Defendant’s reliance on Temple v. Best Rate Holdings LLC, No. 8:18-CV-176-T-

  36JSS, 2018 WL 6829833, at *9 (M.D. Fla. Dec. 27, 2018), is misplaced. In Temple the plaintiff was

  able to click and/or read conspicuously hyperlinked terms and conditions that contained an arbitration

  provision. Again, here, Plaintiff was vaguely told that “additional policies, rules, or conditions” may be

  placed on her by unnamed third-parties.

          Ultimately, as a matter of Florida law, Flywheel’s TOS (which included its arbitration

  provision) were not effectively incorporated by reference in ClassPass’s terms and conditions or at any

  point during Plaintiff’s registration process. Because Plaintiff did not have actual notice of the terms



                                                      9
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 10 of 13



  and conditions, she is not bound by the arbitration agreement they contain. The Court should therefore

  deny Flywheel’s motion to compel arbitration.

         C.      Plaintiff’s Claims are Outside the Scope of the Arbitration Agreement.

         Even if the Court finds that Plaintiff agreed to Defendant’s TOS (she did not), Plaintiff’s

  claims fall outside the arbitration provision because the present action has no connection to

  Plaintiff’s relationship, or lack thereof, with Defendant. The violative messages sent by Defendant

  are in no way related to her single prior workout at Flywheel. In other words, Plaintiff’s claims

  fall outside the scope of the purported arbitration agreement. Plaintiff’s claims encompass conduct

  by Defendant that involves an entirely separate violation of a federal law that is not contemplated

  by the TOS, the only agreement that contains an arbitration provision. Binding all future

  wrongdoing by Defendant to arbitration because the parties had an agreement is an unfair and

  unreasonable interpretation of the contract and wrongly deprives Plaintiff and others similarly

  situated of their rights. Plaintiff’s claim is that Defendant violated the TCPA. There is no

  connection between Plaintiff’s claim and the TOS, which do not reference or discuss the TCPA.

         This case is nearly identical to Gamble v. New Eng. Auto Fin., Inc., 2018 U.S. App.

  LEXIS 14608 (11th Cir. 2018), where the Eleventh Circuit held that an arbitration provision in a

  loan agreement did not encompass the plaintiff’s TCPA claim and, therefore, denied arbitration.

  In Gamble, the plaintiff entered into an auto loan agreement with the defendant, which required

  arbitration of “any claim, dispute, or controversy . . . whether preexisting, present or future, that

  in any way arises from or relates to this Agreement or the Motor Vehicle securing this

  Agreement.” Id. After the plaintiff satisfied the loan and the agreement terminated, she began

  receiving text messages from the defendant offering her a new loan. Id. at *2.

         In moving to compel arbitration, the defendant claimed that the arbitration clause covered




                                                    10
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 11 of 13



  the plaintiff’s TCPA claim because the claim “touched matters” relevant to the loan agreement.

  The Eleventh Circuit disagreed, holding in pertinent part as follows:

          The plain language of the Arbitration Provision requires that the dispute “arise[]
          from or relate[] to this Agreement or the Motor Vehicle securing this Agreement.”
          Although this language makes the arbitration provision broad, it does not make it
          limitless….Here, Ms. Gamble signed an agreement whereby NEAF promised to
          provide her with the necessary funds to purchase an automobile on a particular date,
          in exchange for her promise to pay NEAF back—with interest—by a later date. The
          Arbitration Provision only applies to disputes arising out of, or related to, this
          agreement.

  Id. at *6 (alterations in original).

          The Eleventh Circuit further held that the claim arose from a “separate, distinct federal

  law” rather than arising from the parties’ loan agreement. Id. at *7 (citing Telecom Italia, SpA v.

  Wholesale Telecom Corp., 248 F. 3d 1109, 1116 (11th Cir. 2001) (“Disputes that are not related—

  with at least some directness—to performance of duties specified by the contract do not count as

  disputes ‘arising out of’ the contract, and are not covered by the standard arbitration clause.”).

          Here, Plaintiff’s claims arise from the same separate and distinct federal law that is wholly

  unrelated to the “Flywheel Policies.” Def.’s Mot. at 3. Like the loan agreement in Gamble, the

  arbitration clause at issue here limits its scope to disputes arising from Flywheel Policies, which

  do not reference or discuss the TCPA. Thus, the arbitration clause here is equally as narrow in

  scope as that in Gamble.

          Consistently, other courts have held that issues which are not related to the scope of the

  parties’ agreement are not subject to the agreement’s arbitration clause.         See Holcombe v.

  DIRECTV, LLC, 159 F. Supp. 3d 1337 (N.D. Ga. 2016) (holding that the plaintiff’s TCPA claim

  does not fall within the scope of the parties’ arbitration agreement because DirecTV’s calls were

  for “advertising, marketing, or other purposes” soliciting plaintiff to enter into a new account);

  Porter v. Dollar Fin. Group, Inc., 2:14-1638 WBS AC, 2014 WL 4368892, at *3 (E.D. Cal. 2014)



                                                   11
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 12 of 13



  (denying defendant’s motion to compel arbitration where plaintiff alleged she received calls in

  violation of the TCPA that were not related to the contract containing the arbitration provision,

  because the arbitration agreement did not “encompass[ ] the dispute at issue”); Wagner v. Discover

  Bank, 12 CV-02786-MSK-BNB, 2014 WL 128372, at *5 (D. Colo. 2014) (denying defendant’s

  motion to compel arbitration, holding plaintiff’s TCPA claims “relate to matters beyond the scope

  of the parties' arbitration agreement”).

         Like in Gamble, Plaintiff’s claims here arise not from the Flywheel Policies “or any breach

  of it, but from post-agreement conduct that allegedly violates a separate, distinct federal law,” See

  Gamble, 735 F. App’x 664, 666 (11th Cir. 2018). Defendant’s motion to compel should therefore

  be denied.

  IV.    CONCLUSION

         Accordingly, Plaintiff did have actual or constructive notice that using the ClassPass application

  was conditioned on her agreement to Flywheel’s terms and conditions containing an arbitration

  provision. Further, even assuming the arbitration provision is binding, Plaintiff is not required to

  arbitrate her TCPA claims. The Court should therefore deny Flywheel’s Motion in its entirety.


   Dated: January 31, 2019

                                                                  Respectfully submitted,

                                                                  By: /s/ Scott Edelsberg
                                                                  EDELSBERG LAW, PA
                                                                  Scott Edelsberg, Esq.
                                                                  Florida Bar No. 0100537
                                                                  scott@edelsberglaw.com
                                                                  Jordan D. Utanski, Esq.
                                                                  Florida Bar No. 119432
                                                                  utanski@edelsberglaw.com
                                                                  2875 NE 191st St #703
                                                                  Aventura, FL 33180
                                                                  Telephone: 305-975-3320



                                                    12
Case 1:18-cv-24934-UU Document 20 Entered on FLSD Docket 01/31/2019 Page 13 of 13



                                                 Andrew J. Shamis
                                                 Florida Bar # 101754
                                                 SHAMIS & GENTILE, P.A.
                                                 14 NE 1st Ave., Suite 1205
                                                 Miami, FL 33132
                                                 Telephone (305) 479-2299
                                                 Facsimile (786) 623-0915
                                                 Email: efilings@shamisgentile.com




                                       13
